department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan ter be tz ein company re dear this letter constitutes notice that your requests for waivers of the minimum_funding_standard for the plan for the plan years ending date and date have been granted subject_to the following conditions collateral acceptable to the pension_benefit_guaranty_corporation pbgc’ is provided to the plan for the full amount of the and waivers by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter starting with the contribution due on date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the internal_revenue_code code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution under sec_412 of the code the company is restricted from amending the plan to increase benefits or plan liabilities while any portion of the waived the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through by date through respectively funding deficiency remains unamortized the company provides proof of payment of all contributions described above in a timely manner to the internal_revenue_service and to the pbgc using the fax numbers or addresses below irs-ep classification corporate finance and restructuring department you agreed to these conditions in a letter dated date if any one of these conditions is not met the waivers of the minimum_funding_standard granted for the plan for the plan years ending date and date are retroactively null and void the conditional waivers granted for the plan for the plan years ending date and date have been approved in accordance with sec_412 of the code and sec_303 of employee_retirement_income_security_act_of_1974 erisa the amount for which these waivers have been granted is equal to the amount that is needed to satisfy minimum_funding_standard for the plan years ending date and date however the portion of the minimum_funding_standard attributable to the waived_funding_deficiency for the plan_year ending date cannot and has not been waived for the plan_year ending date in accordance with sec_412 of the code the company is a privately held corporation and has been in business since the company operates four major divisions mining and materials construction supply precast group and transportation the current financial hardship was brought on by the financial effects of two key factors the decline in the construction market caused by the economic crisis and higher financing costs due to the downgrading of the company's credit rating after a record profit in the company experienced four consecutive years of losses for the first time in its history sales for one of the major products fell almost from to the company suspended all dividend payments to shareholders and implemented across the board salary cuts simultaneously the company's effective rates on a significant portion of long-term debt have risen to over moreover the amortization periods for the long term debt are aggressive and have been difficult for the company to maintain within the current credit structure during the company began to pursue a project to reduce its dependence on the construction market however no financing options were available to the company the company represents that it cannot continue to pursue this project make debt service payments and contribute to the pension_plan these facts along with the financial information provided by the company showed that the company has experienced a substantial business hardship in response to its business hardship the company has taken steps to reduce operating costs invest in products that meet market demand and negotiate with its lender to lower financing costs in particular the company finished a project which gives it the capability to not only manufacture sand for hydraulic fracturing but also produce high quality industrial sands that it was not able to make before the company also hired external consultants to restructure the company's debt structure the restructuring plan is comprehensive and is designed to reduce the high financing cost the company believes and its financial projections illustrate that its cash flows will improve adequately to satisfy its funding obligation to the plan in the near future accordingly it appears that the company's business hardship is temporary and granting the funding waivers supports the continuation of the plan and is in the best interest of plan participants your attention is called to sec_412 of the code and sec_302 of the erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as the board_of directors or the board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of the erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of the erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years ending date and date the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact no at badge sincerely wists wai william hulteng manager employee_plans technical manager ep classification baltimore maryland manager ep compliance unit chicago lilinois
